                             U N ITED STA TES D ISTRICT C OU RT
                             SOU TH ERN D ISTRICT O F FLORID A
                          CASE N O.IO-I4O6I-CR-M ARTIN EZ/M AYNARD

U N ITED STA TES O F A M ERICA

          Plaintiff,
V S.

NAT LEON LANE,

          Defendant.
                                    /

        O R DER A D O PTIN G M A G ISTM TE 'S R EPO RT AN D RE CO M M EN D ATIO N
       ON THE PETITION FOR W ARRANT OR SUM M ONS FOR OFFENDER UNDER
                                       SUPERV ISION

          TH IS CA U SE cnm e before the Courtupon the Petition for W arrantor Sum m ons for

OffenderUnderSupervision(scpetition'')(DE:65jbeforeaM agistrateJudge.
          THE M ATTER wasconvenedforadetention hearingbeforeM agistrateJudge Shaniek

M .M aynardon June9,2021andaReportandRecommendationwasfiled,EDE:761,
recom mendingthattheDefendantbefound to haveviolatedhissupervised releaseasto
Violation Number2 assetforth in thePetition,butthatViolationNum ber1be dismissed.The

DefendantandtheGovernmentwereaffordedtheopporttmitytofileobjectionstotheReportand
Recomm endation,howevernonewere filed.The Courthasconducted a denovo review ofthe
entirefleand aftercarefulconsideration,theCoul'
                                              taffirm sand adoptstheReportand
Recomm endation.Accordingly,itishereby:

          ORDERED AND ADJUDGED thattheReportandRecommendation (DE:76jof
United StatesM agistrate Judge Shaniek M .M aynard,ishereby AFFIRM ED and ADOPTED in
its entirety.
         TheDefendantisadjudgedguiltytoViolationNumber2 assetforth inthePetition,
charging him with Violation ofStandard Conditions,asproffered on therecord during the
hearing by theGovernment.
          D ue to the currentpublic health em ergency,and to protectthehealth and safety ofthe
partiesand coul'tstaff,hearings can be held via videoconferencing w ith the D efendant's consent
to appearby video. Sentencing in thism atterwillbeseton Tuesdav.Auzust17.2021 at2:00
p-m . Login instructionsforhearing willbeem ailed to a1lofthepartiespriorto thehearing.

      DONEANDORDEREDinChambersatMiami,Florida,this
                                                 z dayofJu ,2021.

                                           Jo sE E M
                                                              t
                                                         TIN EZ
                                           UNITEb S TESDISTRI TJUDGE

CC:
Hon.M agistrate Shaniek M aynard
A11CounselofRecord
U.S.Probation Office
